Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention claims a dispenser operable to dispense a scent upon fishing lures.  Said dispenser being uniquely configured and comprising a container made up of a reservoir having a slit located at its top end and two pinch points located on either side of the reservoir, adjacent the slit.  This configuration is arranged such that when pressure is applied to the pinch points, the associated slit will open during a refilling process and close when pressure is released.  Further, a dispenser tube extends downwardly from the bottom of the reservoir and is configured to receive a scent from its reservoir end and release said scent from its lower/open end during operatiion.  Additionally, an attachment tube is positioned alongside the reservoir and is secured via a wrap, thereby allowing the dispenser to be attached to a segment of high pound test fishing line.  The line comprising an associated bead and clips attached at either end.  Said bead creates a stop to prevent the line from sliding out of the attachment tube and the clips are in place for attaching a lure.  This additional attachment tube arrangement makes easier the application of a scent to a fishing lure.  The prior art does not make evident or make obvious this unique scent dispensing device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644